DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending.

Specification
The disclosure is objected to because of the following informalities: The disclosure includes references to specific claims: 
On page 3, [0010] referring to “claim 1”; 
page 10, [0036] refers to “claim 13”; and 
page 13, [0046] refers to “claims 13 to 15”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the engagement area".  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the strengthening device".  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“automatic gripping device grabs the molded body bundle” in claim 5, see teaching in specification page 6, see [0021].
“strengthening device” in claim 17, in the specification pages 14-15, see [0053][0055], this is taught as cooling device 41, 42, that includes cooling air stream. 
“torsion means” in claim 15, here in the specification pages 12-13, the torsion means includes holding elements of hooks, see [0040], and of a turntable, see [0043]
This limitation with the generic holder of device is defined in the specification on pages 6 and 10-11, see [0021] and [0037] that teaches of the gripping device that grabs as a gripper on manipulator arm.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 4, 7, 9-12, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 6852413).
In regards to claim 1, Lee (US 6852413) teaches a method for spinning up a spinning device (2) for the continuous extrusion of molded bodies from a spinning solution comprising a solvent (N-methyl morpholine N-oxisde and water) and cellulose dissolved in the solvent (see abstract), wherein the molded bodies are extruded from the spinning solution through spinnerets (spinning nozzle 2) of the spinning device in the form of a loose spinning curtain (see Fig. 1), the molded bodies of the loose spinning curtain are combined into a molded body bundle after the extrusion, and the molded body bundle is, in a further step, fed to a draw-off member (see doughnut-shaped mesh net 7) of the spinning device in order to start a continuous extrusion of the molded bodies, wherein the tensile strength of the molded bodies of the loose spinning curtain, after their extrusion and before combining them into a molded body bundle, is increased in at least some areas (see coagulation bath 4).
The bundled body further enters into the lower coagulation bath (8) with coagulation liquid (10) along with a roller (9).
In regards to claim 4, wherein combining of the molded bodies into the molded body bundle and/or feeding the molded body bundle to the draw-off member is done by machinery, see Lee, Fig. 1.
In regards to claim 7, wherein the molded bodies, after their extrusion, are cooled in order to increase their tensile strength, see teaching by Lee of the air gaps that includes feeding conditions of cooling air, see Col. 3, lines 31-44.
In regards to claim 9, according to claim 7, wherein the cooling of the molded bodies is carried out by blowing a cooling air stream at least some areas thereof.  See teaching of air gaps and the quenching air, see Col. 7, line 54 to Col. 8, line 32.
In regards to claim 10,  according to claim 7, wherein the cooling of the molded bodies is carried out by spraying at least some areas with a cooling liquid or by immersing at least some areas in a cooling liquid.  See teaching of coagulation bath 4 of Lee.
In regards to claim 11, according to claim 10, wherein the cooling liquid contains a coagulant for the dissolved cellulose.  See teaching of coagulation bath 4 of Lee.
In regards to claim 12, according to claim 1, wherein the molded bodies are combined into the molded body bundle by machinery by one or a combination of several of the following steps: torsion of the spinning curtain around a torsion axis, encircling the spinning curtain with a sling and pulling the sling tight, or passing the spinning curtain through a funnel of decreasing cross-section.  See teaching of Lee that includes the doughnut shaped mesh 7, see also the decreasing cross section, see Fig. 1, thereby this would act as the claimed funnel with decreasing cross-section.
In regards to claim 21, according to claim 10, wherein the cooling liquid is an aqueous solution.  See teaching of the coagulation bath 4 of Lee.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 8, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of McClorsley (US 4261943). 
In regards to claim 2, according to claim 1, wherein the tensile strength of the molded bodies is increased in at least some areas such that the molded bodies will substantially not rupture due to their own weight.  
Lee does not specifically state of the tensile strength of the molded bodies.
In regards to this claim limitation, the teaching of the tensile strength of the molded bodies is noted.  However, the teaching of Lee that includes the cooling and the formation of the molded bodies includes formed filaments (molded bodies) that would be recognized by one of ordinary skill in the art as not rupturing due to the formed filaments which can further be processed informing the bundled threaded body, in particular, the molded bodies of Lee are subjected to cooling means and further a coagulation bath which would increase the tensile strength relative to the spinning solution.
	Further, as taught in McClorsley teaches of forming filaments from cellulose spinning dope, see Col. 1, lines 7-8, it is noted that the spinning solution is to have sufficient viscosity so that filaments formed from it would be able to withstand any forces that may be present during the period of contact with an applicator surface so that there are no breakage of the thread line, see Col. 5, lines 10-14.  McClorsley further teaches of adjustment to the conditions, including spinning velocity, position of the applicator and the take up speed, concentration of the amine oxide in the spin bath to obtain a fiber of the desired denier and physical properties, see Col. 5, lines 15-19.  


In regards to claim 3, according to claim 1, wherein by virtue of the increase in tensile strength-2- 48942944-v lin at least some areas an engagement area is created on the molded body bundle, where the molded bodies have a viscosity that is increased, as compared to the spinning solution.  
Similarly as taught above in claim 2, the McClorsley reference teaches of the adjustment of the features in affecting the properties of the formed molded bodies and this would allow one of ordinary skill in the art to recognize and modify the properties that would include the viscosity in improving the physical conditions of the molded body thereby to ensure that the threads will not break when forming the bundle. 

In regards to claim 18, according to claim 3, wherein the viscosity is increased 1.5-fold as compared to the spinning solution.  
In regards to the viscosity to be increased 1.5 fold compared to the spinning solution, Lee teaches does not specifically teach of such of difference in the viscosity.  However, the teaching by McClorsley above regarding the treatment and adjustment that would allow the differences to be formed.  Here, it would have been obvious for one of ordinary skill in the art to modify the physical properties of the formed molded bodies as taught by McClorsley and can include the difference from the spinning solution and thus can encompass a viscosity difference of including 1.5 fold in forming the desired features to prevent breakage of the threads in the process.

In regards to claims 8 and 20, wherein the temperature of the molded bodies after cooling by at least 10 C (and at least 20 C in claim 20) is lower than the temperature of the spinning solution. 
Lee, as taught in claim 1 above, does not specifically state of the temperature of the molded bodies after cooling.
However, Lee teaches solution at 80-130 degrees Celsius, see Col. 2, lines 32-37, and at 75-80 degrees Celsius in Col. 6, lines 43-46, while the teaching of the cooling air is at 5-20 degrees Celsius, see Col. 7, lines 60-65, and a coagulation bath at 20 degrees C, see Col. 10, lines 57-59.  Further, there is teaching of the sample to be at a temperature of 25 degrees C, see Col. 10, lines 3-4.  The temperatures of the cooling and the bath having amounts greater than the 20 degrees C in comparison to the temperature of the spinning solution.  
Furthermore, as taught in McClorsley, as taught above in claim 2, of forming filaments from cellulose spinning dope, see Col. 1, lines 7-8, it is noted that the spinning solution is to have sufficient viscosity so that filaments formed from it would be able to withstand any forces that may be present during the period of contact with an applicator surface so that there are no breakage of the thread line, see Col. 5, lines 10-14.  
Thereby, it would have been obvious for one of ordinary skill in the art to modify the cooling of the molded body of Lee with cooling that would be capable of being at least 20 degrees Celsius lower than that of the spinning solution as seen in Lee, particularly regarding teaching of the modification of the conditions as taught by McClorsley in ensuring the desired physical properties of the formed molded body.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 16/754933 (reference application). Although the claims at issue are not identical, they the claimed features have overlapping subject matter.  
For example, claim 1 of the pending application corresponds to claim 1 of the copending application.
Further, in claim 13 of the pending application corresponds to claims 9 and 12 of the copending application with the manipulating arm with gripper.
While claim 16 of the pending application would correspond to claim 15 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Allowable Subject Matter
Claims 13-17 and 22-23 are allowed over the prior art references.

Claims 5, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 6 (dependent upon claim 5) and 24 (dependent upon claim 16) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach of the claimed features, primarily of claim 13 (and dependent claims 14-17 and 22-24) regarding the spin-up device that comprises of a first manipulator arm with first end effector that includes a gripper for grabbing a molded body bundle.  The closest prior art includes the Lee reference that teaches of the spinning device and of the bundling means for the molded bodies.  However, the teaching of Lee lacks the teaching regarding the manipulator arm with gripper.
The other closest prior art reference includes Schwenninger (US 5984655) teaches of a spinning apparatus with the bundling occurring on a bundling and diverting means 2 mounted on an arm 18, see Fig. 3 and 5.  Here, Schwenninger lacks teaching of the gripper.
In regards to claims 5, 6, and 19, the claim interpretation includes the arm with manipulator as determined from the specification and which the closest prior art reference including Lee (see above), lacks teaching of this particular additional feature.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, of particular note, see references:
Schippers (US 3999909) teaches of a funnel shape 35 with decreasing cross section for the fibers 3 formed, see Figs. 4 and 5.
McCorsley (US 4416698) and (US 4246221) teaches of bundling means 12 located in bath 13 for fibers 16 formed from the spinneret 10, see Fig. 2, the solution including cellulose and the amine oxide, see Fig. 1.
Zikeli (US 7364681) teaches of the blowing means 14 with cooling gas stream 15 for the continuously molded bodies 5 from the spinning apparatus 3 (extrusion head).
Sellars (US 5601765) and (US 5582843) teaches of continuously molded bodies 15 from cellulose and amine oxide solvent, see 11, 12, the solution forming the bodies via spinnerets 14 to a spin bath 16, bundling at 17, followed by a bath 18.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/EMMANUEL S LUK/Examiner, Art Unit 1744